Citation Nr: 0126068	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to the assignment of an initial rating in 
excess of 50 percent for severe cystic acne.

2.  Entitlement to an effective date prior to February 8, 
2000 for the grant of service connection for a bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

The veteran had active service from August 1989 to January 
1996, along with approximately 5 and 1/2 months of prior active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The former rating decision 
granted service connection and a zero percent rating for 
severe cystic acne.  The veteran appeals for the assignment 
of a compensable rating.  A subsequent RO decision in 
February 2000 granted a 50 percent disability evaluation.  
While that evaluation is the maximum rating allowed under the 
applicable schedular rating criteria, the question remains 
whether an extraschedular rating is warranted.  Hence, that 
issue remains in appellate status.  

The May 2001 rating decision granted service connection for a 
bipolar disorder, effective February 8, 2000, the date of 
receipt of an application to reopen that claim.  The 
veteran's appeal for an earlier effective date for the grant 
of service connection for his psychiatric disorder is 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran's current 50 percent rating for severe cystic 
acne is the maximum  schedular evaluation allowed under the 
applicable rating criteria.

2.  The veteran has not alleged, nor does the record reflect, 
that her cystic acne has resulted in marked interference with 
her employment or necessitated frequent periods of 
hospitalization.





CONCLUSION OF LAW

An initial evaluation in excess of 50 percent for severe 
cystic acne is not warranted.   38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7800 
(2001) 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified as amended to 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (Act), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 
2001)), became law.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

For the reasons that follow, the Board finds that the RO has 
met the heightened requirements of the Act and its 
implementing regulations with respect to her claim for the 
assignment of an initial evaluation in excess of 50 percent 
for severe cystic acne.  The veteran has been provided a VA 
examination adequate for rating purposes.  A statement and 
supplemental statement of the case has been issued, which 
contain a summary of the relevant evidence and applicable law 
and regulations.  There is no indication that there is any 
additional relevant evidence available.  There is no further 
duty to assist the veteran with the development of her claim 
for the assignment of a rating in excess of 50 percent for 
acne.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  As noted in the introduction, the 
veteran's cystic acne has been found 50 percent disabling in 
a December 2000 rating decision, effective February 20, 1998, 
the date of her claim for service connection.  

Under the VA Schedule for Rating Disabilities, a 50 percent 
evaluation is the highest evaluation available for skin 
diseases absent tuberculosis lupus.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Thus, the veteran's current rating for 
acne is the maximum evaluation allowed under the applicable 
rating criteria.  There is no indication of complications or 
other findings that would warrant rating her skin disability 
under an alternative code that would provide a rating in 
excess of 50 percent.  Under these circumstances, the Board 
must conclude that the preponderance of the evidence is 
against an initial schedular evaluation in excess of 50 
percent for the veteran's severe cystic acne.

The question remains as to whether the claim presents such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2001).  While the 
veteran informed a psychiatric examiner in April 2000 that 
she was denied employment at a McDonalds as a result of her 
cystic acne, the current 50 percent evaluation contemplates a 
reduction in earning capacity.  The Board finds no medical or 
lay evidence of record to show that cystic acne has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Assignment of an initial disability evaluation in excess of 
50 percent for severe cystic acne is denied.


REMAND

The veteran asserts that an effective date prior to February 
8, 2000 is warranted for the grant of service connection for 
a bipolar disorder.  She contends through her representative 
that the proper effective date is August 12, 1999, the date 
that a clinician reported a causal relationship between her 
service-connected acne and her psychiatric disorder.

In reviewing the record, the Board notes that the RO received 
the veteran's initial claim for service connection for a 
psychiatric disorder in February 1998.  The RO denied the 
claim for service connection for a psychiatric disorder in a 
September 1998 rating decision, and informed the veteran of 
this decision and her appellate rights by letter in October 
1998.  (That same rating decision granted service connection 
for acne.)  

Enclosed with the February 2000 application to reopen the 
previously denied claim was a treatment record dated August 
12, 1999, indicating an etiological relationship between the 
veteran's acne and her psychiatric problems, characterized as 
a bipolar disorder.  After reopening and developing the 
veteran's claim, the RO granted service connection for a 
bipolar disorder on a direct incurrence basis in the May 2001 
rating decision on appeal, effective February 8, 2000, the 
date it received the application to reopen the claim.  

A "claim" is defined under 38 C.F.R. § 3.1(p) as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Quarles v. Derwinski, 3 Vet. 
App. 129, 134-35 (1992).  Applicable law and regulations 
concerning effective dates state that, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance or a claim for increase will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a).

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  Finally, the 
effective date of an award of service connection based on new 
and material evidence will be as though the former decision 
had not been rendered, if the evidence deemed new and 
material is received within the appeal period.  38 C.F.R. § 
3.400(q)(1)(i).

Rating decision are final in the absence of a timely appeal.  
38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1103 (2001).  The veteran does not allege, nor does the 
record reasonably reflect, that she initiated a timely appeal 
of the 1998 RO decision denying her original claim of service 
connection for a psychiatric disorder.  The May 2001 rating 
decision on appeal specifically found that the prior claim 
became final one year after the October 1998 notice of the 
underlying decision, and that the current claim was granted 
on the basis of new and material evidence, specifically an 
April 2000 VA psychiatric examination report. 

The February 2000 application to reopen from the veteran's 
service representative indicated that the August 12, 1999 
treatment record at issue was from her treating physician, 
and the September 2001 informal brief suggests that it was 
from a private source.  However, the June 2001 statement of 
the case described it as a VA outpatient record.  There is 
nothing in the treatment record itself to reflect that it is 
either from a VA source or a private source

In view of the foregoing, it is the Board's judgment that 
further information is required before a decision can be made 
on this claim.  If the August 12, 1999 treatment record is 
indeed from a VA source, then the precepts of 38 C.F.R. 
§ 3.400(q)(1)(i) may apply.  In this regard, VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The treatment record was dated within 
one year of the date of notification that her initial claim 
was denied. 

Based upon the lack of clarity as to the source of the August 
12, 1999 treatment record, the Board must remand this claim 
for the following:

1.  The RO is requested to specifically 
identify whether the August 12, 1999 
treatment record at issue is from a VA 
source or a private physician.  In this 
respect, the RO is requested to obtain 
photocopies of the veteran's treatment 
records from VA sources, after obtaining 
a list from the veteran identifying all 
VA treatment for her service-connected 
acne.  The veteran is reminded that the 
Court has held that the duty to assist is 
by no means a one-way street, and a 
veteran's obligation to provide certain 
facts, in this case by providing a list 
of treatment providers, is not an 
impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

2.  Thereafter, the RO is requested to 
readjudicate the veteran's claim for an 
effective date prior to February 8, 2000 
for the grant of service connection for a 
bipolar disorder.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain further development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  



The veteran and her representative have the right to submit 
additional evidence and argument on the matter remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required until the veteran and her 
representative are notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



